 1   Michael D. Rounds
     Nevada Bar No. 4734
 2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
     5371 Kietzke Lane
 3   Reno, Nevada 89511
     Telephone: 775-324-4100
 4   Facsimile: 775-333-8171
     Email: mrounds@bhfs.com
 5
     Gary R. Sorden (admitted pro hac vice)
 6   Tim Craddock (admitted pro hac vice)
     KLEMCHUK LLP
 7   8150 N. Central Expressway, 10th Floor
     Dallas, Texas 75206
 8   Telephone: 214-367-6000
     Facsimile: 214-367-6001
 9   Email: gary.sorden@klemchuk.com
             tim.craddock@klemchuk.com
10
     Attorneys for Eyetalk365, LLC
11

12

13                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
14

15   EYETALK365, LLC,
                                                               Case No. 3:17-cv-00686-MMD-WGC
16                               Plaintiff,

17   v.

18   ZMODO TECHNOLOGY CORPORATION                                          and related case
     LIMITED,
19
                                 Defendant.
20   EYETALK365, LLC,
                                                                    Case No. 2:17-cv-02714-RCJ-PAL
21                               Plaintiff,
22   v.                                                               JOINT STATUS REPORT
23   ZMODO TECHNOLOGY CORPORATION
     LIMITED,
24

25
                                 Defendant.

26

27

28
     _________________________________________________________________________________

                                                      -1-
                                              Joint Status Report
 1          On February 25, 2019, the Court granted Plaintiff Zmodo Technology Corporation Limited

 2   (“Zmodo”) and Eyetalk365, LLC’s (“Eyetalk”) (collectively, the “Parties”) Joint Stipulation to Stay
 3
     All Deadlines Pending Resolution.
 4

 5          The Parties have reached an agreement in principle to settle this matter. A draft agreement

 6   has been sent to Zmodo for signature and/or revision and the Parties expect to resolve this matter
 7
     through a dismissal with prejudice shortly.
 8

 9   Dated: March 13, 2019

10         KASOWITZ BENSON TORRES LLP                          BROWNSTEIN HYATT FARBER
                                                               SCHRECK, LLP
11         By:    /s/ Jonathan K. Waldrop
                 Jonathan K. Waldrop (admitted
12                 pro hac vice)                               By: /s/ Gary R. Sorden
                 KASOWITZ BENSON TORRES LLP                        Michael D. Rounds, Esq.
13               333 Twin Dolphin Drive, Suite 200                 Nevada Bar No. 4734
                 Redwood Shores, Nevada 94065                      5371 Kietzke Lane
14               Telephone: (650) 453-5170                         Reno, Nevada 89511
                 Facsimile: (650) 453 – 5171                       Telephone: (775) 324-4100
15               Email: jwaldrop@kasowitz.com                      Facsimile: (775) 333-8171
                                                                   Email: mrounds@bhfs.com
16
                 Chad R. Fears
17
                 Nevada Bar No. 6970                                 Gary R. Sorden (admitted Pro Hac Vice)
                 EVANS FEARS & SCHUTTERT LLP                         Tim Craddock (admitted Pro Hac Vice)
                 2300 W. Sahara Avenue, #900
18
                 Las Vegas, Nevada 89102                             KLEMCHUCK LLP
                 Telephone: (702) 805-0290                           8150 n. Central Expressway, 10th Floor
19
                 Facsimile: (702) 805-0291                           Dallas, Texas 75206
20               Email: cfears@efstriallaw.com                       Telephone: (214) 367-6000
                                                                     Facsimile: (214) 367-6001
21               Attorneys for Defendant Zmodo                       Email: gary.sorden@klemchuck.com
                 Technology Corporation Limited                              tim.craddock@klemchuck.com
22

23                                                                   Attorneys for Plaintiff Eyetalk365, LLC

24
         IT IS ORDERED that the parties shall have until April 18, 2019, to either file a
25   stipulation to dismiss with prejudice, or a joint status report indicating when the stipulation
     will be filed.
26

27       Dated: March 20, 2019                                           ____________________________
                                                                         Peggy A. Leen
28                                                                       United States Magistrate Judge
     _________________________________________________________________________________

                                                           -2-
                                                   Joint Status Report
 1                                        CERTIFICATE OF SERVICE

 2         I hereby certify that a true and correct copy of the foregoing was electronically filed this 13th
 3   day of March, 2019, using the Court’s CM/ECF system.
 4

 5
                                                 /s/ Gary R. Sorden
 6                                               Gary R. Sorden

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     _________________________________________________________________________________

                                                       -3-
                                               Joint Status Report
